TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00654-CR



                                     James Palacio, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
      NO. D-1-DC-14-904021, THE HONORABLE JIM CORONADO, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant’s brief was originally due March 4, 2015. After appellant’s two motions

requesting an extension of time to file the brief were granted, the brief was due June 4, 2015. On

June 4, 2015, appellant filed a third motion requesting an additional 45-day extension of time to file

the brief.

               Appellant’s third motion for extension of time to file the brief is granted.

Appellant’s counsel, Linda Icenhauer-Ramirez, is ordered to tender a brief in this cause no later than

July 20, 2015. No further extensions will be granted. We caution counsel that failure to file the brief

by that date could result in counsel being called before this Court to show cause why she should not

be held in contempt for violating this order, and the cause being abated with instructions to the trial

court to appoint substitute counsel to represent appellant on this appeal.
       It is so ordered on this the 12th day of June, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish




                                                 2